Case: 12-3140   Document: 39     Page: 1   Filed: 12/11/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  WILLIAM B. WILEY,
                      Petitioner,

                            v.

      OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
              ______________________

                       2012-3140
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF0831090055-M-2.
                 ______________________

                     ON MOTION
                 ______________________

  Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                         Judges.
 RADER, Chief Judge.
                       ORDER
    The parties jointly move to remand this case to the
 Merit Systems Protection Board (“Board”) due to settle-
 ment.
     William B. Wiley appealed a Board decision that de-
 termined that his ex-wife was entitled to a permanent
Case: 12-3140         Document: 39   Page: 2     Filed: 12/11/2013



 2                                                  WILEY   v. OPM



 survivor annuity pursuant to his retirement under the
 Civil Service Retirement System. On July 13, 2013, the
 parties entered into a settlement agreement resolving
 Wiley’s claim.
     Per the settlement agreement, the parties now move
 to remand the case to the Board for entry of the settle-
 ment agreement into the record.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded to
 the Board.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s26

 ISSUED AS A MANDATE: December 11, 2013